Citation Nr: 9915115	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  93-09 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from June 1975 to November 
1975, and from November 1979 to November 1983.  The record 
also reflects subsequent periods of active duty for training 
with the Army Reserves, including participation in a maneuver 
in Honduras for approximately 17 days in April and/or May 
1988.

In October 1996, the Board of Veterans' Appeals (the Board) 
remanded this case so that additional evidentiary development 
could be accomplished.  As will be discussed in the Reasons 
and Bases section below, the Board finds that this was done 
to the extent possible.  The case is now ready for appellate 
consideration.


FINDING OF FACT

Schizophrenia or any other acquired psychiatric disorder was 
not present in active service or manifest within one year 
thereafter; schizophrenia or any other acquired psychiatric 
disorder was also not present during active duty for 
training, and there is no evidence of such a disorder 
casually linked to service.


CONCLUSION OF LAW

The claim for service connection for an acquired psychiatric 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that to the extent that the 
veteran's claim for service connection for an acquired 
psychiatric disorder was capable of substantiation, the Board 
sought further development as to this issue in its remand of 
October 1996.  See Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  As was noted previously, the Board finds that the 
regional office (RO) made a reasonable effort to comply with 
the requests set forth in the Board's remand, which included 
the obtaining of additional personnel records relevant to the 
veteran's periods of active duty for training and any 
available medical records relating to those periods, and the 
record reveals that additional records were in fact obtained 
and associated with the claims folder.  As the Board has 
ultimately found that the appellant has not met the initial 
burden of submitting a well-grounded claim, no further duty 
to assist the appellant in this claim has arisen.

The Board further notes that Department of Veterans Affairs 
(VA) may be obligated under 38 U.S.C.A. § 5103(a) (West 1991) 
to advise a claimant of evidence needed to complete his 
application.  This depends on the particular facts of the 
case and the extent to which the VA has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  See 38 U.S.C.A. § 5107(a); Graves v. Brown, 8 Vet. 
App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 69, 
78 (1995); Crowe v. Brown, 7 Vet. App. 238 (1994).  Here, the 
RO adequately fulfilled its obligation under 38 U.S.C.A. 
§ 5103(a) with the supplemental statements of the case issued 
in December 1995 and January 1999, which specifically advised 
the veteran that none of the evidence showed that 
schizophrenia or any other acquired psychiatric disorder was 
connected to active duty for training or service.

Finally, the Board notes that the veteran apparently began to 
receive Social Security Administration (SSA) disability 
benefits as a result of a claim initially filed in 
approximately 1988, and that it is likely that there are 
records from that claim that are not contained within the 
veteran's claims folder.  However, this also does not require 
further action by the VA.  Unlike the situation in Graves, 
the veteran has not put the VA on notice of the existence of 
any specific, particular piece of evidence that might be 
relevant and probative to his claim for service connection 
for an acquired psychiatric disorder and which might, if 
submitted, bear directly and substantially upon the specific 
matter under consideration.  Here, the most critical issues 
for consideration are whether there is medical evidence 
linking an acquired psychiatric disorder to active duty for 
training, to service, or within one year thereafter.  Neither 
the veteran nor his representative have indicated how the 
decision of the SSA or associated records would have a direct 
bearing on these critical issues. 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has held that that under 
such circumstances there is no duty to obtain the SSA records 
when the case was otherwise shown to be implausible.  See 
Brock v. Brown, 10 Vet. App. 155, 161 (1997).  Consequently, 
the Board finds that the VA is under no obligation to obtain 
the veteran's SSA records.  Accordingly, the Board concludes 
that VA has not failed to meet any obligations with regard to 
this claim under 38 U.S.C.A. § 5103(a).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active duty for training or active service.  38 U.S.C.A. 
§§ 101(24), 1131 (West 1991 & Supp. 1998).  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (1998).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and psychosis becomes manifest to a degree 
of 10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).  It should be noted that 
active duty for training is not identified as service which 
is eligible for application of the presumptions found in 
38 C.F.R. §§ 3.307, 3.309.  38 U.S.C.A. § 1137 (West 1991).

Congenital or developmental defects such as personality 
disorders are not diseases or injuries within the meaning of 
the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 
(1998).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of a claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the VA 
is under no duty to assist in any further development of the 
claim.  Id.  Furthermore, a claim that is not well grounded 
must be denied.

Service medical records from the veteran's first period of 
active service reveal no relevant complaints or abnormalities 
at the time of his enlistment examination in June 1975.  

In October 1975, the veteran complained of an extreme nervous 
problem with discoloration of the scrotum, back pain, and 
chest pain.  At the beginning of November 1975, the veteran 
underwent mental hygiene evaluation.  At this time, the 
examiner concluded that the veteran was able to distinguish 
right from wrong and to adhere to the right, and that he had 
the mental capacity to understand and to participate in any 
action taken in his case.  The examiner further concluded 
that he did not manifest signs and symptoms meeting the 
requirements for medical boards on psychiatric grounds, and 
that he did not manifest signs and symptoms meeting 
requirements for hospitalization on psychiatric grounds.  It 
was also indicated that psychological tests administered to 
the veteran at this time indicated that the veteran's 
intelligence was below average and that due to the factors 
mentioned, the veteran was unable to communicate effectively 
and grasp basic concepts.  The examiner went on to comment 
that he believed that the veteran would never be a productive 
soldier or asset to the Army, and that he recommended the 
veteran be considered for a 635-1 separation.  In the event 
the veteran was retained, the examiner recommended a change 
in military occupational specialty.  

Approximately a week later, the veteran was referred for 
additional mental hygiene consultation and the record of this 
referral reflects that the veteran complained of nervousness, 
that he could not stand being around people, and that he did 
not like weapons, etc.  The referral also reflects a 
provisional diagnosis of anxiety and that this was considered 
to be a routine consultation.  

A statement signed by the veteran on November 19, 1975 
reflects that the veteran had been examined for service 
separation more than three days earlier and that the veteran 
indicated that there had been no change in his medical 
condition since his last separation examination.

Service medical records pertaining to the veteran's second 
period of active service reflect that at the time of the 
veteran's enlistment examination in January 1978, the veteran 
denied any relevant complaints or medical history, and 
psychiatric evaluation was noted to reveal negative findings.  

Physical examination in October 1979 and separation 
examination in October 1983 also noted no relevant complaints 
or abnormalities and that psychiatric examination was 
negative.

Thereafter, Army Reserves enlistment examination in June 1984 
did not reveal a history of any psychiatric disability and 
psychiatric examination revealed negative findings.  
Personnel records reflect two weeks of active duty for 
training in May 1986, two weeks in June 1987, one day in 
March 1988, and approximately 17 days beginning on April 15, 
1988, during which periods there were no pertinent complaints 
or treatment.  The record further reveals that as a result of 
the veteran's participation in the active duty for training 
beginning on April 15, 1988, the veteran received a 
certificate for outstanding performance during "Fuertes 
Caminos 88."

Criminal case records from May 1988 reflect that a warrant 
was issued for the veteran's arrest on May 30, 1988 relating 
to the carrying of a dangerous weapon.

A VA hospital summary for the period of May to June 1988 
reflects that the veteran was admitted on May 31, 1988, 
complaining of auditory hallucinations.  The veteran reported 
that he was "hearing voices far off and that they send radio 
messages to him."  This was reportedly the first time the 
veteran had sought treatment for this.  The veteran was noted 
to laugh inappropriately at times, but it was indicated that 
his behavior was appropriate.  It was further noted that 
during this admission, he was maintained on antipsychotic 
medication and Cogentin, and discharged to return to the 
mental hygiene clinic on June 21, 1988.  The diagnosis was 
paranoid schizophrenia with acute exacerbation.  VA hospital 
clinical records from the first day of admission on May 31, 
1988 reveal that the chief problem was auditory 
hallucinations and that the voices had been reportedly 
getting worse since the winter of 1987.  The voices seemed to 
be coming from the right ear and had also been present in 
service.  The voices also reportedly talked about the 
presidency and the veteran expressed the belief that he could 
be the President of the United States.  The veteran further 
indicated that he felt something playing around in his ears.  
He also indicated that the state police had initially taken 
him to another hospital and that he believed that his wife 
was going to kill him.  There was an additional assessment of 
paranoid ideation and delusions of grandeur.  

Additional VA hospital clinical records from early June 1988 
reflect assessments of continuing auditory hallucinations, 
however, the veteran was discharged after the first week of 
June 1988 since his wife had just given birth.  On June 21, 
1988, it was noted that the veteran continued to have 
nightmares and believed he still might be hearing voices.

A VA hospital discharge summary from July 1988 reflects that 
the veteran was reportedly unable to sleep, was acutely 
psychotic, and heard voices at night.  The veteran further 
reported that his wife had recently left home to return to 
Mexico with his six week old son.  He further reported that 
he believed that the Russians were after him, and that he had 
come to the hospital to get help with fighting off the 
Russians.  Objectively, the veteran was found to be 
delusional and psychotic and to laugh and smile 
inappropriately.  The diagnosis was paranoid schizophrenia.

The veteran filed his original application for compensation 
in July 1988, at which time he sought service connection for 
a nervous disorder.

VA outpatient records from early August 1988 reflect that the 
veteran denied hearing voices at this time but had filed 
claims for VA pension and SSA benefits.  The assessment was 
that the veteran was anxious and tense.  In late August 1988, 
it was noted that the veteran was not hearing voices but that 
there were complaints of depression.  The assessment was that 
the veteran was anxious with respect to his possible 
relocation to Texas.

A VA hospital summary for the period of September to October 
1988 indicates that the veteran was admitted on September 22, 
1988 with complaints of hearing voices in his ears.  It was 
noted that the veteran was concerned over his wife's moving 
to Texas with their son, and that he carried a diagnosis of 
schizophrenia.  It was further noted that he was psychotic 
and heard voices initially, but that he participated in group 
therapy during his admission and that with medication, the 
veteran improved.  The diagnosis was chronic paranoid 
schizophrenia with acute exacerbation.

October 1988 witness statements from A. M. M. and J. W. C. 
reflect that the veteran was a different person following his 
return from active service and his training in Honduras in 
April 1988.

VA outpatient records for the period of October 1988 to 
February 1989 reveal that at the end of October 1988, the 
veteran was reportedly doing better, and the veteran denied 
hallucinations in the middle of December 1988.  At the end of 
December 1988, the veteran reported that he had periods of 
nervousness and depression, and was still considering 
relocating to Texas.  In February 1989, the veteran was noted 
to be improving.  The diagnosis included paranoid 
schizophrenia, acute exacerbation, on medication.

A periodic Army Reserves examination in January 1989 revealed 
no pertinent complaints or treatment and psychiatric 
evaluation was negative.  

Medical records from L. S. Center for the period of July 1989 
to July 1991 reflect that in July 1989, the veteran came to 
this facility seeking services for continuation of his 
medication.  It was noted that he had left Texas two weeks 
earlier, but had decided to return.  The veteran reported 
that his problems began in May 1988.  At that time, he was 
hospitalized due to symptoms which included audio/visual 
hallucinations.  The veteran's case at this facility was 
activated on April 7, 1989.  In November 1990, the veteran 
related that approximately two and a half years earlier, he 
began to suffer from paranoid schizophrenia and had been 
receiving treatment since that time.  He further reported 
problems sleeping at night related to his Army experiences.  
He was not experiencing hallucinations but complained of 
short-term memory problems.  The diagnostic impression was 
chronic paranoid type schizophrenia and an adjustment 
disorder with mixed emotional features.  From November 1990 
to April 1991, the veteran received periodic care at L. S. 
Center, and in a medical record dated in July 1991, it was 
noted that in April 1991, the veteran informed the staff that 
it was his intention to return to West Virginia.

VA outpatient and hospital records from May 1991 to February 
1993 reflect that in June 1991, the veteran reportedly still 
heard voices at night, and that he received additional 
periodic treatment through August of 1991.  A VA hospital 
summary in August 1991 reflects an admission at this time for 
increased auditory and visual hallucinations of Russian and 
German soldiers who were out to kill him.  The veteran 
admitted to getting guns out to get ready to fight and later 
realizing that no one was there.  He had moved back to Texas 
in May of 1991 and then moved back to West Virginia to be 
closer to the his family.  On examination, the veteran 
admitted to some hallucinatory behavior, but was not found to 
be overtly psychotic, and the rest of the examination was 
found to be negative.  The diagnosis was paranoid 
schizophrenia with acute exacerbation.  In September 1991, 
the veteran reported hallucinations and nervousness, and the 
assessment was paranoid schizophrenia by history.  

VA outpatient medical records from November 1991 reveal a 
mild increase in hallucinations and there was an assessment 
of mild decompensation of schizophrenia in January 1992.  In 
February 1992, some improvement was noted and in March 1992, 
the veteran complained of some restlessness and trouble 
sleeping.  There was additional periodic treatment through 
September 1992, at which time the veteran claimed that his 
psychiatric condition first became apparent while he was in 
active duty, and then became a serious problem after he was 
in Honduras in 1988.  

Medical records from L. S. Center for the period of September 
1992 to April 1997 indicate that in September 1992, the 
veteran was noted to have a long history of paranoid 
schizophrenia and that he reported that he served a tour of 
duty in Honduras that was a very frightening experience for 
him.  According to the veteran, he and other troops were 
stationed north of Honduras, at which time there were Russian 
troops to the south who were making an effort to infiltrate 
the country.  He further indicated that he witnessed the 
death of many people, and that when he returned to the United 
States, he began to experience symptoms of insomnia, auditory 
hallucinations, and post-traumatic stress disorder (PTSD).  
At this time, an incident occurred wherein the veteran 
camouflaged himself with mud in his yard and carried loaded 
weapons.  Since then, the veteran had been receiving 
psychiatric treatment for schizophrenia and had been taking 
medication.  It was also noted that the veteran had been 
receiving treatment from the VA hospital in West Virginia.

Additional records from L. S. Center reflect that in March 
1993, the veteran complained of insomnia, hearing nonexistent 
voices, nightmares, and seeing visions which he associated 
with his military past.  In September 1993, auditory 
hallucinations were expressed and the diagnosis included 
paranoid type schizophrenia.  In October 1993, the veteran 
complained of delusions and hallucinations and there was a 
diagnosis that included paranoid type schizophrenia.  From 
November 1993 to June 1994, the veteran received periodic 
treatment from the L. S. Center, and in August 1994, it was 
noted that most of the time, the veteran believed that his 
delusions were true because of the events that occurred while 
he was serving in the United States Army.  The diagnosis 
included chronic paranoid schizophrenia.  

L. S. Center records further reveal additional periodic 
treatment for the veteran's psychiatric and related 
disability from November 1994 to January 1995, and in March 
1995, it was noted that the veteran had responded favorably 
to medication and was not hearing any voices.  The diagnosis 
was chronic paranoid schizophrenia and PTSD.  In May 1995, 
the veteran reported that his problem began after his 
marriage in 1987, and that he heard voices at night and very 
occasionally during the day.  He further related that he 
heard radio messages from the voices of enemy soldiers and 
footsteps from the combat army.  He reported that he trained 
for Vietnam at Fort Polk in Louisiana and that before coming 
down with his illness, he served in Honduras for a period of 
two weeks.  In June 1995, the veteran was admitted with an 8 
year history of paranoid schizophrenia and multiple 
hospitalizations at this facility and elsewhere.  The 
diagnosis was paranoid type schizophrenia.

L. S. Center records from February 1996 reveal that the 
veteran again indicated that his tour of duty in Honduras was 
very frightening for him and that while he and other troops 
were stationed to the south, they observed troops north of 
Honduras infiltrating the country.  At this time, he 
reportedly witnessed the death of many soldiers, and when he 
returned from Honduras, he began to experience symptoms 
including hallucinations, delusions, and flashbacks of 
combat.  He further stated that he experienced symptoms of 
insomnia, auditory hallucinations in the form of voices and 
PTSD.  The veteran then described the incident in his yard 
following his return from Honduras, and noted that since the 
incident, he had been receiving treatment for schizophrenia.  
From May to August 1996, the veteran received periodic 
treatment for his psychiatric disability, and in September 
1996, it was noted that the veteran expressed no complaints 
and there was a diagnosis which included mental disorder, not 
otherwise specified, possibly associated with alcohol abuse, 
inactive, and paranoid schizophrenia by history.  

L. S. Center records from October 1996 indicate that the 
veteran stated that he continued to hear nonexistent voices 
coming from the military service, but that he did not pay 
attention to them as they were very vague and occasional.  
The veteran further reported that his condition began while 
in the Army stationed in Honduras, at which time he 
experienced an acute episode of psychosis in which he 
believed Russian soldiers were coming after him.  An effort 
was being made at this time to rule out a bipolar disorder, 
major depression with psychosis, schizoaffective disorder, 
psychotic disorder not otherwise specified, and PTSD.  The 
veteran again reported complaints in December 1996 and 
February 1997, and later in February 1997, it was noted that 
the veteran complained of hearing voices relating to combat 
and being unable to sleep because of feeling anxious and 
restless.  In April 1997, the diagnosis was chronic 
schizophrenia and it was noted that the veteran's medication 
was increased.


II.  Analysis

The Board has reviewed the record as to this claim, and first 
notes that the evidence of record documents a recent 
diagnosis of an acquired psychiatric disorder.  Thus, the 
first element of a well-grounded claim, current disability, 
is established.  See Caluza v. Brown, supra.  The veteran's 
evidentiary assertions are also sufficient to establish that 
he experienced the onset of certain symptoms through his lay 
statements that a lay party is able to establish.  Moreover, 
for purposes of determining whether the claim is well 
grounded, lay evidentiary assertions must be presumed to be 
true, with exceptions not here relevant.  King v. Brown, 5 
Vet. App. 19 (1993).  Thus, the second element of a well-
grounded claim, i.e., in-service incurrence of a disease or 
injury, is also arguably established.  See Caluza v. Brown, 
supra.

In order to establish a well-grounded claim, however, there 
must also be evidence establishing a nexus between a current 
manifestation of an acquired psychiatric disorder and disease 
or injury during active duty for training or service, or 
within one year following service.  In this regard, the only 
evidence advanced to support the existence of an acquired 
psychiatric disorder in service or during active duty for 
training consists of the statements of the veteran and his 
lay witnesses after service.  See Caluza v. Brown, supra.  
However, it has been held that as lay persons, the appellant 
and his lay witnesses lack the capability to provide evidence 
that requires specialized knowledge, skill, experience, 
training or education.  See Espiritu v. Derwinski, supra.  In 
other words, since the veteran and his witnesses have had no 
medical training (at least none was indicated in the record), 
their assertion that he currently has an acquired psychiatric 
disorder which is related to certain symptoms he experienced 
in service, during active duty for training, or to a period 
of one year following active service, carries no weight.  See 
Espiritu v. Derwinski, supra.  Nor can lay evidentiary 
assertions establish the nexus element on the basis of 
continuity of symptoms because acquired psychiatric disorders 
are not those subject to lay observation.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  

As for the medical evidence of record, there is no medical 
evidence which relates an acquired psychiatric disorder to 
active duty for training or service.  In addition, with 
respect to the diagnosis of schizophrenia shortly after the 
veteran's return from active duty for training in Honduras, 
the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309 are 
not for application.  38 U.S.C.A. § 1137.  While the Board 
further notes that there was a diagnosis of PTSD arising out 
of a May 1995 evaluation at L. S. Center, the Board observes 
that this diagnosis was not based on any alleged in-service 
stressor related by medical history and was not linked to any 
period of active duty for training or active service.  Where 
the determinative issue involves medical causation or medical 
diagnosis, competent medical evidence to the effect that a 
claim is plausible is required for the claim to be well 
grounded.  See Grottveit v. Brown, supra.

Although some of the VA and private medical records for the 
period of May 1988 to April 1997 note the veteran's history 
of some form of psychiatric disorder since service and/or 
active duty for training, there are other statements of 
medical history that refer to the onset of psychiatric 
disability as after the veteran's return from Honduras or the 
winter of 1987, and in any event, it has been held that the 
simple transcription of statements of medical history, 
unenhanced by any comment by a party with medical expertise, 
does not rise to the level of competent medical evidence on 
causation.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  
Where the determinative issue involves medical causation or 
medical diagnosis, competent medical evidence to the effect 
that a claim is plausible is required for the claim to be 
well grounded.  See Grottveit v. Brown, supra.  In view of 
the lack of any such evidence relating a current diagnosis of 
an acquired psychiatric disorder to a period of active duty 
for training or service, the Board has no alternative but to 
conclude that the appellant's claim is not well grounded.

As the Board finds that the appellant has not met the initial 
burden of submitting a well-grounded claim as to entitlement 
to service connection for an acquired psychiatric disorder, 
the appeal must be denied.  No duty to assist the appellant 
in this claim has arisen.  The RO's adjudication of the claim 
does not constitute prejudicial error.  Grottveit, 5 Vet. 
App. at 93, Tipak, 2 Vet. App. at 611; Sanchez v. Derwinski, 
2 Vet. App. 330, 333 (error is harmless if it does not change 
the resolution of appellant's claim).

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
of whether the claim is well grounded, it must be considered 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to respond and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this instance, the Board does not find such 
prejudice because the veteran was clearly afforded ample 
opportunity to provide evidence in support of his claim and 
has not met the threshold obligation of submitting a well-
grounded claim.  Meyer v. Brown, 9 Vet. App. 425 (1996).


ORDER

The claim for service connection for an acquired psychiatric 
disorder is denied as not well grounded.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

